Citation Nr: 9932568	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a collapsed lung.

2.  Entitlement to an increased original disability rating 
for a right hip disability, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased original disability rating 
for degenerative joint disease of the lumbar spine, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1996 rating decision rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection was 
established for a right hip disability and a 10 percent 
disability evaluation was assigned.  In addition, service 
connection for a collapsed lung was denied by means of the 
February 1996 rating action.   The veteran perfected a timely 
appeal of these decisions.  During the pendency of the 
veteran's appeal, the disability evaluation for his right hip 
disability was increased to 20 percent disabling.  As this is 
not a full grant of benefits on appeal, the issue of 
entitlement to an increased rating for a right hip disability 
remains on appeal.  

The veteran also appeals a September 1996 rating action 
wherein service connection was granted for degenerative joint 
disease of the lumbar spine and a 10 percent disability 
rating was assigned.  

The issues of entitlement to an increased rating for a right 
hip disability and an increased rating for a degenerative 
joint disease of the lumbar spine will be addressed in the 
REMAND following the ORDER.  


FINDING OF FACT

A collapsed lung is not shown in service.



CONCLUSION OF LAW

A claim for service connection for a collapsed lung is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has a collapsed lung, or in the 
alternative, that he has residuals of a collapsed lung, which 
he attributes to his active duty service.  With regard to 
this claim for service connection, the determinative issues 
presented are (1) whether the veteran had a collapsed lung 
during service; (2) whether he currently has a collapsed 
lung; and if so, (3) whether his current collapsed lung is 
etiologically related to his service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

As set forth above, a well-grounded claim requires a showing 
of an inservice disease or injury that resulted in 
disability.  The veteran's separation examination report 
dated in June 1960 indicates that the veteran complained of 
frequent chest pains secondary to an automobile accident in 
December 1956 and service medical records indicate a 
diagnosis of fractured ribs; however, service medical records 
do not show any complaints, treatment, or diagnosis of a 
collapsed lung during active duty.  On the contrary, the 
separation examination report indicates that his lungs and 
chest were normal.
 
The Board must conclude, based on the evidence discussed 
above, that a collapsed lung is not shown in service.  The 
only evidence the veteran has presented is his own belief 
that he experienced a collapsed lung while on active duty.  
He has not presented any clinical evidence or medical opinion 
that would link a current collapsed lung, or residuals 
thereof, to service.  He is competent to report his symptoms; 
however, in the absence of evidence indicating that he has 
the medical knowledge or training requisite for the rendering 
of clinical opinions, the Board must find that his 
contentions with regard to the etiology of any collapsed lung 
that he may currently have to be of no probative value.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Since, service connection cannot be granted for a disease or 
disability that is not shown in service or that has not been 
related to service by clinical evidence, the Board must find 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection for a collapsed lung could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim is not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The evidence does not 
indicate that any additional evidence with respect to the 
veteran's claim for service connection for a collapsed lung 
exists which has not already been associated with his claims 
folder.  The Board must also point out that the veteran is 
free to submit new and material evidence, and reopen his 
claim for service connection, at any time.


ORDER

Service connection for a collapsed lung is denied.


REMAND

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for an increased rating for a 
right hip disability and degenerative joint disease of the 
lumbar are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claim that are plausible.  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court), 
has held that VA has a duty to assist veterans in the 
development of facts pertinent to well grounded claims, under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

A careful review of the veteran's claims folder indicates 
that that the veteran has sought treatment from a 
chiropractor whose records are not associated with his claims 
folder.  The Board notes that a January 1997 statement from 
Dr. Chuck D. Hughes, the veteran's private chiropractor, 
indicates that the veteran had been recently seeing another 
chiropractor for several years.  After feeling no improvement 
and some discomfort, he decided to try a different doctor.  
The claims folder does not appear to contain a complete 
record of the veteran's clinical medical records from his 
former chiropractor. 

Accordingly, the Board feels that further development of the 
case is necessary and the case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran provide the names, addresses, and 
dates of all medical care providers who 
have treated him for his right hip and 
degenerative joint disease of the lumbar 
spine.  Following receipt of any such 
list, the RO should request all records 
from each medical care provider pertinent 
to the veteran's treatment for right hip 
and low back disabilities.  This request 
should include, but not necessarily be 
limited to, a request for records 
pertinent to the veteran's treatment for 
a right hip disability and  degenerative 
joint disease of the lumbar spine 
referenced in the January 1997 statement 
from Dr. Chuck Hughes.  If the RO is 
unable to obtain these records, the 
veteran should be informed of the failure 
to acquire them and given an opportunity 
to acquire them and submit them to the 
RO.

2.  Upon receipt of all such records, the 
veteran should be accorded a VA 
examination, in order to ascertain the 
severity of his right hip disability and 
his degenerative joint disease of the 
lumbar spine.  All tests indicated should 
be conducted at this time.  The examiner 
should express limitation of motion and 
should express such findings on both 
passive and active examination. The 
examiner should state whether there is 
any additional loss of right hip or low 
back function as a result of limited 
motion, excess motion, weakened motion, 
excess fatigability, incoordination, or 
pain on motion.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.  The 
veteran's claims folder is to be made 
available to the examiner, for his or her 
review and referral, prior to this 
examination.
 
3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

5.  The RO is to inform the veteran that 
he may submit additional evidence in 
support of his claims while his case is 
in remand status.  The RO should also 
advise him that failure to comply with 
the development requested herein, without 
good cause shown, may result in adverse 
action with regard to his claim, to 
include the denial thereof.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The appellant is hereby informed 
that failure to report for a scheduled examination or failure 
to cooperate with the requested development may have an 
adverse effect upon her claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

